DETAILED ACTION
This non-final Office action is in reply to the response and RCE received on October 5, 2022. Claims 1-4 and 6-13 are pending. Claims 1-4 and 6-11 are currently amended. Claim 5 stands cancelled. Claims 1-2 and 7-11 are currently amended. Claims 12-13 are presented as new dependent claims. Claims 1 and 8 are in independent form. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 5, 2022 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1-4, 6-7
Step 1:
Claims 1-4, 6-7 recite a series of steps for comparing data in a sports application. Thus, these claims are directed to a process, which is one of the statutory categories of invention. 

Step 2A:
Claim 1 recites: 
A method for comparing user data in a sports wagering application, comprising: [the examiner submits that the foregoing underlined elements constitute a mental process because it can be performed via an observation and/or evaluation]
storing wagers from a sports wagering application in a database; [the examiner submits that the foregoing underlined elements constitute: (a) a mental process because it can be performed in the human mind; and (b) a certain method of organizing human activity because they describe managing personal behavior or relationships or interactions between people, (including social activities, and following rules or instructions)]
storing one or more contacts for each of a plurality of users of the sports wagering application in the database; [the examiner submits that the foregoing underlined elements constitute (a) a mental process because it can be performed in the human mind and (b) a certain method of organizing human activity because they describe managing personal behavior or relationships or interactions between people, (including social activities, and following rules or instructions)]
polling the database for wagers made by the plurality of users; [the examiner submits that the foregoing underlined elements constitute: (a) a mental process because it can be performed in the human mind; and (b) a certain method of organizing human activity because they describe managing personal behavior or relationships or interactions between people, (including social activities, and following rules or instructions)]
comparing metrics of wagers of at least a first user and at least a second user among the plurality of users; [the examiner submits that the foregoing underlined elements constitute: (a) a mental process because it can be performed in the human mind; and (b) a certain method of organizing human activity because they describe managing personal behavior or relationships or interactions between people, (including social activities, and following rules or instructions)]
assigning a rank to the at least first user and the at least second user on a leaderboard based on the comparison of metrics; and [the examiner submits that the foregoing underlined elements constitute: (a) a mental process because it can be performed in the human mind; and (b) a certain method of organizing human activity because they describe managing personal behavior or relationships or interactions between people, (including social activities, and following rules or instructions)]
displaying, on a display device, the leaderboard with the assigned ranks to the at least first user, wherein the assigned ranks are based on win proportions of the plurality of users; and [the examiner submits that the foregoing underlined elements constitute: (a) a mental process because it can be performed in the human mind; and (b) a certain method of organizing human activity because they describe managing personal behavior or relationships or interactions between people, (including social activities, and following rules or instructions)]
notifying, on the display device, the at least first user of a change in rank on the leaderboard. [the examiner submits that the foregoing underlined elements constitute a certain method of organizing human activity because: (a) they are directed to managing interactions between people]

The abstract idea is not integrated into a practical application for the following reasons. The claim elements of claim 1 above that are not underlined constitute additional limitations. 
The examiner submits that the following additional limitation merely uses a computer as a tool to perform the abstract idea: database and display device. 
The examiner submits that the following additional limitation merely generally links the abstract idea to a particular technological environment or field of use: sports wagering application.
The examiner submits that the following additional limitation merely adds insignificant extra-solution activity to the abstract idea: “displaying . . . the leaderboard with the assigned ranks to the at least first user” because these elements are analogous to limitations that amounts to necessary data gathering and outputting as discussed in MPEP 2106.05(g).
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.

Step 2B: 
The claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea for the same reasons discussed above with respect to the conclusion that the additional elements do not integrate the abstract idea into a practical application.

Dependent claims 2-4 and 6-7 merely include limitations that either further define the abstract idea (and thus don’t make the abstract idea any less abstract) or amount to no more than generally linking the use of the abstract idea to a particular technological environment or field of use because they’re merely incidental or token additions to the claims that do not alter or affect how the process steps are performed. Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.

Claims 8-11
Step 1:
Claims 8-11 recite a series of steps for providing a leaderboard. Thus, these claims are directed to a process, which is one of the statutory categories of invention.  

Step 2A:
Claim 8 recites: 
A method for providing a leaderboard for a live action game wagering system, comprising: 
displaying, on a display device, a wagering application;
displaying, on the display device, one or more contacts of a user that use the wagering application;
displaying, on the display device, one or more wagers associated with a live action game;
displaying, on the display device, results of a wager placed by the user in the wagering application; and 
displaying, on the display device, a leaderboard, wherein assigned ranks on the leaderboard are determined by at least win proportions of a plurality of users. [the examiner submits that the foregoing underlined elements constitute: (a) a mental process because it can be performed in the human mind; and (b) a certain method of organizing human activity because rules for conducting a wagering game is a fundamental economic practice]

The abstract idea is not integrated into a practical application for the following reasons. The claim elements of claim 8 above that are not underlined constitute additional limitations. The examiner submits that the following additional limitation merely uses a computer as a tool to perform the abstract idea: display device. The examiner submits that the following additional limitation merely generally links the abstract idea to a particular technological environment or field of use: sports wagering application. The display steps (and the information being displayed to a human reader) merely constitute insignificant extra-solution activity to the abstract idea because they amount to necessary data gathering and outputting. Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application nor do they amount to significantly more than the abstract idea. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.

Step 2B: 
The claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea for the following reasons. The claim elements of claim 8 above that are not underlined constitute additional limitations. The examiner submits that the following additional limitation merely uses a computer as a tool to perform the abstract idea: mobile device. The examiner submits that the following additional limitation merely generally links the abstract idea to a particular technological environment or field of use: sports wagering application. The display steps (and the information being displayed to a human reader) merely constitute insignificant extra-solution activity to the abstract idea because they amount to necessary data gathering and outputting. Thus, taken alone, the additional elements do not amount to significantly more that the abstract idea. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.

Dependent claims 9-11 merely include limitations that either further define the abstract idea (and thus don’t make the abstract idea any less abstract) or amount to no more than generally linking the use of the abstract idea to a particular technological environment or field of use because they’re merely incidental or token additions to the claims that do not alter or affect how the process steps are performed. Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application nor do they amount to significantly more than the abstract idea. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 6-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As amended, claim 1 (line 12) includes “the assigned ranks are based on win proportions of the plurality of users”. This amendment constitutes new matter because the skilled artisan would not have understood that Applicant possessed such an invention based on the originally filed disclosure. Specifically, Applicant’s original [0079] merely states “The user may be assigned a leaderboard rank. For example, if the user has a win rate of 44%, and the user’s five contacts have win rates of 48%, 49%, 42%, and 49%, then the user will have a leaderboard ranking of 3rd”, but does not provide enough evidence that “win proportions” was particularly contemplated. Applicant asserts that [0080] provides support for the amended subject matter. The examiner has closely reviewed [0080] and respectfully disagrees. [0080] discloses:
Figure 5 illustrates the contact database 132. The contact database 132 may contain user IDs, for example, JS1234. The database may also contain the names of the user's contacts associated with the user ID, for example, "Bob Smith." The database may also contain the user ID associated with the contact, for example, BS4345.

The examiner submits that nothing in [0080] suggests that ranking is assigned based on “win proportions”.
To overcome this rejection, the examiner suggests to amend this element to be recited as “win rates” as was presented before. The examiner notes that the term “win proportions” is not recited anywhere in the originally field specification, including the originally filed claims.  
Claim 8 includes the same elements at issue and is thus rejected to for the same reason. The dependent claims which depend from claim 1 and 8 are also rejected to for the incorporation of the above through their dependencies on claims 1 and 8. 
The examiner notes that new dependent claims 12 and 13 also include the term “win proportions”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2019/0295382 to Huke (“Huke”).

Regarding claim 1, Huke discloses:
A method for comparing user data in a sports wagering application, (see at least [0025] and [0054]) comprising: 
storing wagers from a sports wagering application in a database; (see at least [0025] and [0054])
storing one or more contacts for each of a plurality of users of the sports wagering application in the database; (see at least [0055])
polling the database for wagers made by the plurality of users; (see at least [0054])
comparing metrics of wagers of at least a first user and at least a second user among the plurality of users; (see at least [0054])
assigning a rank to the at least first user and the at least second user on a leaderboard based on the comparison of metrics; and (see at least [0054])
displaying, on a display device (see at least [0033]), the leaderboard with the assigned ranks to the at least first user, wherein the assigned ranks are based on win proportions of the plurality of users; and (see at least [0054])
notifying, on the display device, the at least first user of a change in rank on the leaderboard. (see at least [0054])

Regarding claim 2, Huke discloses each of the limitations of claim 1 as discussed above, and further discloses:
automatically generating and providing the at least first user with a notification with wager information to advance in rank on the leaderboard. (see at least [0054] and [0050])

Regarding claim 3, Huke discloses each of the limitations of claim 1 as discussed above, and further discloses:
wherein the polled wagers are limited to wagers placed during a current live action game. (see at least [0054])

Regarding claim 4, Huke discloses each of the limitations of claim 3 as discussed above, and further discloses:
wherein the polled wagers are limited to a defined subset of the live action game. (see at least [0054])

Regarding claim 6, Huke discloses each of the limitations of claim 1 as discussed above, and further discloses:
wherein the leaderboard comprises a listing of users among the plurality of users within a defined geographic space. (see at least [0054])

Regarding claim 7, Huke discloses each of the limitations of claim 1 as discussed above, and further discloses:
assigning the ranks during a live sporting event upon which play by play wagers are being made. (see at least [0054])

Regarding claim 8, Huke discloses:
A method for providing a leaderboard for a live action game wagering system, (see at least [0054]) comprising: 
displaying, on a display device (see at least [0033]), a wagering application; (see at least the screen shots shown in FIGS. 3-14)
displaying, on the display device, one or more contacts of a user that use the wagering application; (see at least [0054]-[0055])
displaying, on the display device, one or more wagers associated with a live action game; (see at least [0051]-[0052])
displaying, on the display device, results of a wager placed by the user in the wagering application; and (see at least [0054])
displaying, on the display device, a leaderboard, wherein assigned ranks on the leaderboard are determined by at least win proportions of a plurality of users. (see at least [0054]-[0055])

Regarding claim 9, Huke discloses each of the limitations of claim 8 as discussed above, and further discloses:
displaying, on the display device, a notification to the user of a change in position on the leaderboard for the user. (see at least [0054])

Regarding claim 10, Huke discloses each of the limitations of claim 9 as discussed above, and further discloses:
displaying, on the display device, a notification to the user of a wager to reclaim a lost position on the leaderboard. (see at least [0054] and [0050])

Regarding claim 11, Huke discloses each of the limitations of claim 8 as discussed above, and further discloses:
wherein [a] the wagering system is a play by play wagering system and [b] the wagers are placed on play by play action in the live sporting event. (see at least [0054])

Regarding claim 12, Huke discloses each of the limitations of claim 1 as discussed above, and further discloses:
wherein the win proportion is winning percentage of the plurality of users. (see at least [0054], wherein Tyreese’s winning percentage of the total (i.e., 5200) is 56%, Casey’s winning percentage of the total is 18%, TerryR’s winning percentage of the total is 10%, Rgraft23’s winning percentage of the total is 9%, Maier’s winning percentage of the total is 6%.)

Regarding claim 13, Huke discloses each of the limitations of claim 8 as discussed above, and further discloses:
wherein the win proportion is winning percentage of the plurality of users.(see at least [0054], wherein Tyreese’s winning percentage of the total (i.e., 5200) is 56%, Casey’s winning percentage of the total is 18%, TerryR’s winning percentage of the total is 10%, Rgraft23’s winning percentage of the total is 9%, Maier’s winning percentage of the total is 6%.)

Response to Amendments/Arguments
Regarding the 35 U.S.C. 101 rejections, Applicant’s amendments and arguments have been fully considered. Upon reconsideration, the examiner deems certain of Applicant’s arguments persuasive (i.e., that claims do not recite rules for a game). However, the examiner maintains that the claims are directed to an abstract idea without significantly more. 
Applicant argues that none of the claims recite rules for any sort of game. The examiner is persuaded, and thus this particular analysis has been removed. However, the analysis has been updated. Please refer to the 35 U.S.C. 101 rejections above. 
Referring to examiner’s assertion that the display of the leaderboard constitutes an additional limitation, Applicant argues there is “no support for this redefinition of the subject matter of the claims as ‘additional limitations’ given that this subject matter is directly tied to a practical application, as emphasized below.” Then, Applicant argues that “this subject matter is directed to the practical application of improving operation of the computer system by displaying the assigned ranks in a manner that efficiently compares the win rates of each user”. 
The examiner respectfully disagrees and submits that it is proper to define “the display of the leaderboard” as “additional limitations” because the examiner has not asserts that these elements comprise an abstract idea. In other words, the elements which the examiner determines are not abstract ideas are considered “additional elements”. Although Applicant asserts that this subject matter improves “operation of the computer system by displaying the assigned ranks in a manner that efficiently compares the win rates of each user”, the examiner respectfully disagrees and submits that these elements do not constitute an improvement to the operation of the computer, but rather they merely that amounts to insignificant extra-solution activity because they describe necessary data outputting as discussed in MPEP 2106.05(g).
Applicant also argues that the examiner “has no grounds for excluding any of the alleged ‘additional elements’ from the claims”.  The examiner respectfully disagrees and submits that no additional elements have been excluded. 

Regarding the 35 U.S.C. 102 rejections, Applicant’s amendments and arguments have been fully considered but are not persuasive. Applicant argues that Huke does not disclose “assigned ranks being based on win proportions of the plurality of users”. The examiner respectfully disagrees and submit that “assigned ranks being based on win proportions of the plurality of users” may be broadly interpreted such that [0054] read on this feature. In one example interpretation, referring to FIG. 13, “Tyreese” is assigned the first overall rank based on their “win proportion” of 2890, and “Casey” is assigned the second overall rank based on their “win proportion” of 960. That is, of all the winnings shown in FIG. 13 (i.e., adding all the winnings of Tyreese through Maier to get 5200), Tyreese’s proportion of the total is “2890”. Further, with respect to the new dependent claims, Tyreese’s winning percentage of the total (i.e., 5200) is 56%, Casey’s winning percentage of the total is 18%, TerryR’s winning percentage of the total is 10%, Rgraft23’s winning percentage of the total is 9%, Maier’s winning percentage of the total is 6%. 
Conclusion
The following prior art is made of record and not relied upon and is considered pertinent to applicant's disclosure: 
U.S. Patent Publication No. 2022/0270446 to Inamdar which discloses, with emphasis added:
In certain embodiments, one or more parameters of the sporting event wagerer filter pertain to the historical returns realized by a sporting event wagerer. In one such embodiment, the system enables a user to identify sporting event wagerers based on their performance over a designated period of time. For example, the system ranks, based on winning percentage of bets placed, the universe of sporting event wagerers over the past month and employs the sporting event wagerer filter to identify the top ten sporting event wagerers over the past month.

U.S. Patent Publication No. 2017/0017657 to English which discloses, with emphasis added:
a ranking module that uses the statistics to generate one or more ranked lists of leaders who either have the highest win percentage for one or more games, or who are otherwise identified as being a leader for one or more games. The users may choose one or more of the leaders to follow based on the ranked list or based on searching for the leaders through the application executing on the user computing device.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T CLARKE JR whose telephone number is (303)297-4757. The examiner can normally be reached Monday-Friday: 9:00-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T CLARKE  JR/Primary Examiner, Art Unit 3715